OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice in 1983 and maintains an office for the practice of law in Rochester, New York. He admitted factual allegations of the petition to the effect that *270he signed his client’s name on two affidavits and falsely represented by his notarization of those signatures that his client had sworn to the truth of the statements contained in the affidavits and had signed the documents in his presence.
A hearing was held before a Referee wherein the respondent offered matters in mitigation. Petitioner moves to confirm the report filed by the Referee and respondent moves to reject that report. We confirm the report.
By his conduct, respondent created and filed false evidence, engaged in conduct involving fraud, deceit, dishonesty and misrepresentation, and conduct prejudicial to the administration of justice in violation of the following provisions of the Code of Professional Responsibility: DR 1-102 (A) (4), (5) and (7) and DR 7-102 (A) (4), (5) and (7) (22 NYCRR 1200.3 [a] [4], [5], [7]; 1200.33 [a] [4], [5], [7]). However, we also agree with the report of the Referee that the respondent’s prior conduct has been exemplary, that he has represented his clients in an ethical manner and that he has devoted considerable time to pro bono work. Additionally, as the Referee’s report states, the information contained in the affidavits submitted was factually correct, having been obtained from the client in prior conversations. In fact, a subsequent affidavit prepared by the client’s new attorney contained similar information. We also note that respondent’s client was not harmed by his conduct. Accordingly, we determine that respondent should be censured.
Denman, P. J., Green, Balio, Fallon and Doerr, JJ., concur.
Order of censure entered.